Order entered August 26, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01534-CR

                                 MICHAEL ADAMS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-00936-Y

                                             ORDER
       This Court has twice ordered court reporter Sharina Fowler to file a supplemental record

containing State’s Exhibit nos. 1, 2, 3, and 13. To date, Ms. Fowler has neither filed the

reporter’s record containing the specified exhibits nor communicated with the Court regarding

the status of the exhibits. The appeal cannot proceed until the issue of the exhibits is resolved.

       Accordingly, we ORDER the trial court to make findings regarding the following:

      Whether the record can be supplemented with State’s Exhibit nos. 1, 2, 3, and 13.

      If the record can be supplemented with the exhibits, the trial court shall make findings
       regarding: (1) Ms. Fowler’s failure to file the exhibits in accordance with this Court’s
       orders of July 8, 2013 and August 5, 2013; and (2) the date by which the supplemental
       record with the exhibits will be filed.
   If the record cannot be supplemented with State’s Exhibit nos. 1, 2, 3, and 13, the trial
    court shall determine whether appellant is at fault for the loss or destruction of the
    exhibits and whether the parties can agree on a substituted record.

    We ORDER the trial court to transmit a record containing its written findings of fact, any

supporting documentation, and any orders to this Court within THIRTY DAYS of the date

of this order.

    We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; court reporter

Sharina Fowler; and counsel for all parties.

    We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received.


                                                  /s/     LANA MYERS
                                                          JUSTICE